                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

STANLEY POE EL,

                     Plaintiff,                                 8:19CV351

      vs.
                                                           MEMORANDUM
DEBORAH WILLIAMS POE, Power of                              AND ORDER
Attorney, Individual and Official
capacity;

                     Defendant.


       This matter is before the court on Plaintiff Stanley Poe El’s Motion for
Leave to Proceed In Forma Pauperis (“IFP”). (Filing No. 2.) While Plaintiff
utilized the Form AO240 (“Application to Proceed Without Prepayment of Fees
and Affidavit”), Plaintiff’s motion does not comply with the terms of 28 U.S.C. §
1915, the statute authorizing proceedings in forma pauperis. See 28 U.S.C. §
1915(a)(1) (requiring the plaintiff to submit “an affidavit that includes a statement
of all assets such prisoner possesses that the person is unable to pay such fees or
give security therefor”). For gross pay and take-home pay, Plaintiff refers to 31
U.S.C. § 31231 and lists “0 [zero] Debt Note.” (Filing No. 2 at CM/ECF p. 1.)
Plaintiff also lists “0 [zero] Debt Notes” for the amount of money he has in a
checking or savings account and fails to specify the sources of and amounts of
income he receives from “Business, profession, or other self-employment” and
Disability, or worker’s compensation payments.” (Id. at CM/ECF pp. 1–2.)

      Accordingly, the court determines that Plaintiff’s present motion to proceed
IFP is insufficient and is, therefore, denied. Plaintiff has the choice of either

       1
         Section 3123 sets forth the Secretary of Treasury’s duty to pay the public debt of
the United States Government and, thus, has no bearing on the statement of Plaintiff’s
assets. 31 U.S.C. § 3123.
submitting the $400.00 filing and administrative fees to the clerk’s office or
submitting a request to proceed in forma pauperis that complies with 28 U.S.C. §
1915. Failure to take either action within 30 days will result in the court dismissing
this case without further notice to Plaintiff.

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s Motion for Leave to Proceed IFP (filing no. 2) is denied
without prejudice to reassertion in a motion to proceed in forma pauperis that
complies with 28 U.S.C. § 1915.

      2.      Plaintiff is directed to submit the $400.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     3.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      4.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: September 23, 2019: Check for
MIFP or payment.

      Dated this 23rd day of August, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
